Case 2:20-cv-03843-BMC Document 37-14 Filed 08/04/21 Page 1 of 2 PageID #: 1387




EXHIBIT 14
  Case 2:20-cv-03843-BMC Document 37-14 Filed 08/04/21 Page 2 of 2 PageID #: 1388
Rodrigues v. Boston College, Slip Copy (2021)




                                                                  Yvette Golan, The Golan Firm, Washington, DC, for Sarah
                 2021 WL 1439784                                  Talbott.
   Only the Westlaw citation is currently available.
   United States District Court, D. Massachusetts.                Jennifer Dawson Cardelus, O'Melveny & Myers LLP, Los
                                                                  Angeles, CA, Anton Metlitsky, Pro Hac Vice, New York, NY,
  Anilda RODRIGUES and Sarah Talbott, on behalf                   Jennifer B. Sokoler, Pro Hac Vice, O'Melveny & Myers LLP,
    of themselves and all others similarly situated               New York, NY, for Boston College.
                          v.
                BOSTON COLLEGE
                                                                                             ORDER
                    CIVIL ACTION NO.
                              20                                  ZOBEL, S.D.J.
                              -
                             CV                                    *1 Defendant's motion to dismiss (Docket # 25) is DENIED.
                              -                                   “Drawing all inferences in plaintiffs' favor, the court cannot,
                            11662                                 as a matter of law, say that no student could have reasonably
                           -RWZ                                   expected that paying the tuition charged for the Spring
                              |                                   semester of 2020 and registering for on-campus courses
                     Filed 04/15/2021                             would entitle them to in-person instruction.”    In re Boston
                                                                  Univ. Covid-19 Refund Litig., No. 20-cv-10827, 2021 U.S.
Attorneys and Law Firms
                                                                  Dist. LEXIS 4651, at *7–8, 2021 WL 66443 (D. Mass. Jan.
Christopher M. Lefebvre, Pawtucket, RI, David A. Searles,         7, 2021). As to Plaintiffs' remaining claim, having drawn all
Pro Hac Vice, Edward H. Skipton, Pro Hac Vice, James A.           reasonable inferences in their favor, as the court must, the
Francis, Pro Hac Vice, John Soumilas, Pro Hac Vice, Francis       allegations are sufficient.
Mailman Soumilas, P.C., Philadelphia, PA, Yvette Golan,
Pro Hac Vice, The Golan Firm, Washington, DC, for Anilda
                                                                  All Citations
Rodrigues.
                                                                  Slip Copy, 2021 WL 1439784

End of Document                                               © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
